Citation Nr: 0433652	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  01-09 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder. 

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD
	
Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder was previously denied by 
Department of Veterans Affairs (VA) rating decisions of April 
1981 and May 1983.  The veteran was notified of those 
decisions, and of his procedural and appellate rights, by VA 
letters dated May 18, 1981, and May 18, 1983, respectively.  
He did not appeal those decisions within one year of the 
notification thereof, and the decision became final.  

Service connection for chronic bronchial asthma was also 
denied by the May 1983 rating action.  Subsequently, by a 
rating action in March 1994, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for chronic bronchial asthma.  The 
veteran was notified of that determination, and of his 
procedural and appellate rights, by VA letter dated April 6, 
1994.  He did not appeal that determination within one year 
of the notification thereof; thus, the decision became final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an April 2001 
rating decision, by the Roanoke, Virginia Regional Office 
(RO), which denied the veteran's attempt to reopen his claims 
of entitlement to service connection for an acquired 
psychiatric disorder and chronic bronchial asthma.  The 
veteran perfected a timely appeal of that decision.  

On March 31, 2004, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
Sitting at Roanoke, Virginia.  A transcript of the hearing is 
of record.  Additional evidence was submitted at the hearing 
along with a waiver of RO consideration of that evidence.  
38 C.F.R. § 20.1304 (2003).  

For reasons that will be set forth below, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder will be addressed in the REMAND following the ORDER.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  By a rating decision of April 1981 and May 1983, the RO 
denied service connection for an acquired psychiatric 
disorder; the basis for the denial of service connection was 
that a psychiatric condition had not been shown by the 
evidence of record.  The veteran was notified of that 
decision, but he did not appeal.  

3.  Evidence received since the May 1983 rating decision 
includes numerous medical records, including private and VA 
treatment reports, indicating that the veteran currently 
suffers from an acquired psychiatric disorder, and articles 
regarding the adverse affects of medications prescribed for 
asthma; therefore, the evidence bears directly and 
substantially on the specific matter under consideration and 
must be considered in order to fairly decide the merits of 
the claim.  

4.  At his March 31, 2004 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal concerning the certified issue of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for chronic bronchial 
asthma.  



CONCLUSIONS OF LAW

1.  The May 1983 rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

2.  Evidence received since the May 1983 RO rating decision, 
denying service connection for a psychiatric disorder, is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (effective prior to August 29, 2001).  

3.  The criteria for withdrawal of an appeal by the veteran, 
for the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for chronic bronchial asthma, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder.

A.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  When 
a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's request to reopen the previously denied 
claim of service connection for a psychiatric disorder was 
received prior to that date, in January 2001, those 
regulatory provisions do not apply.  

In any event, since the Board finds that new and material 
evidence has been received, there is no need for further 
discussion of the VCAA until completion of the development 
the Board is requesting as a result of reopening the claim.  
The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for a 
psychiatric disorder.  No additional evidence is required to 
make a determination in this case and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the May 1983 final 
decision.  The evidence received after May 1983 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  


B.  Factual background.

When this case was considered by the RO in May 1983, the 
record was fairly clear.  The record showed that the veteran 
entered active duty in September 1966; his enlistment 
examination, conducted in July 1966, was negative for any 
complaints, findings or diagnosis of a psychiatric disorder.  
The records indicate that the veteran was seen on several 
occasions for evaluation and treatment of asthma; he was 
prescribed Tedral.  He was seen in the dispensary in December 
1968 complaining that his neck was still and his nerves were 
bothering him; he was described as a nervous fellow.  No 
pertinent diagnosis was given.  He was next seen on sick call 
in April 1970 for "nervous problems."  A treatment report, 
dated in July 1970, indicating that the veteran reported 
problems sleeping and situational problems.  The veteran was 
sent to the psychiatric clinic with a provisional diagnosis 
of anxiety reaction.  The report indicates that no 
psychiatric disease was found.  On the occasion of his 
discharge examination in September 1970, the veteran reported 
a history of nervous trouble with excessive worry and 
nervousness.  It was noted that in March 1970, nervousness 
was related to financial problems and medication for asthma; 
however, he was seen in the neuropsychiatric clinic in July 
1970 with no psychiatric disease found.  

Post service treatment records, dated from March 1974 to 
April 1988, reflect treatment for chronic alcohol abuse and 
bronchial asthma.  The records indicate that the veteran was 
admitted to a hospital in January 1981, for treatment of 
alcohol dependency.  On a mental status examination, it was 
noted that the veteran seemed mildly depressed, anxious and 
withdrawn.  He complained of a lifetime of nervousness.  
There was no evidence of psychosis.  The final diagnosis was 
chronic alcohol abuse.  Among these records is a medical 
statement from Dr. Milton Ende, dated in April 1988, which 
reflects a diagnosis of alcoholism and ethanol seizures.  

A rating action of September 1988 denied the veteran's claim 
of entitlement to service connection for a nervous disorder, 
to include post-traumatic stress disorder (PTSD).  The 
veteran was notified of that rating action by letter dated in 
October 1988.  However, he did not appeal that determination 
within one year of the notice thereof.  

Received in January 1994 were private treatment reports, 
dated from December 1990 through September 1993, which show 
that the veteran received clinical attention and treatment 
for several disabilities, including a psychiatric disorder.  
On December 28, 1990, the veteran was admitted to the 
emergency room at a private hospital; at that time, he was in 
acute agitation, depressed with suicidal thoughts, and in a 
psychotic state.  He also reported visual and audio 
hallucinations, difficulty sleeping, not eating, and he had 
been drinking heavily over the holidays.  The veteran also 
reported feeling helpless, hopeless, worthless and suicidal.  
Following a mental status examination, the veteran was given 
a diagnosis of major depression, recurrent, with psychotic 
features and alcoholic dependency.  The veteran was 
readmitted to a hospital in August 1993, for treatment of a 
seizure disorder.  

The veteran's request to reopen his claim for service 
connection for a psychiatric disorder was received in January 
2001.  Submitted in support of his claim was a prescription 
drug order, dated in January 2001, which was rather 
illegible.  

Received in September 2002 were private treatment reports, 
dated from February 1993 to May 1998, which show that the 
veteran received clinical evaluation and treatment for 
several disabilities, including alcoholism and seizures.  
These records do not reflect any complaints or treatment for 
a psychiatric disorder.  

Received in October 2002 were additional private treatment 
reports, dating from March 1990 to November 2001, most of 
which were previously reported.  These records further show 
that the veteran was admitted to a hospital in November 1996, 
with a diagnosis of history of seizures.  Following a 
psychiatric evaluation, the veteran was diagnosed with 
alcohol dependence, severe, probably some organic mood 
disorder syndrome secondary to the seizures and brain injury.  
Still additional private treatment records were received in 
November 2002, for the period from March 1983 to November 
2001.  A private treatment report, dated in April 1995, 
reflects a diagnosis of alcohol abuse and dependency, 
depression, NOS, mixed organic brain syndrome that is with 
depression and cognitive memory impairment.  

Received in July 2003 were VA outpatient treatment reports, 
dated from January 2001 to April 2003, reflecting treatment 
for several disabilities.  A treatment report, dated in 
January 2001, reflects a diagnosis of status post head 
trauma, anxiety, and status post seizure disorder.  Also 
received in July 2003 was a Social Security Administrative 
(SSA) decision, dated in February 1989, which determined that 
the veteran became disabled in March 1988, due to mental 
retardation and epilepsy.  Also received from SSA were copies 
of medical records, dated from January 1981 to January 1989, 
which show that the veteran received clinical evaluation and 
treatment for a number of disabilities, including a 
psychiatric disorder variously diagnosed.  A psychiatric 
evaluation, conducted in January 1989, for disability 
determination reflects the following diagnoses: alcohol 
dependence; dementia, mild to moderate, secondary to head 
trauma or long term alcohol abuse; and mild mental 
retardation with signs of organic impairment.  

At his personal hearing in March 2004, the veteran reported 
that he developed breathing problems in service that was 
diagnosed as asthma; he first sought treatment for his 
problems in 1966, at which time he was prescribed Tedral.  
The veteran indicated that after taking the Tedral for some 
time, he became shaky, had difficulty sleeping, and he became 
nervous.  It was noted that the veteran's separation 
examination in 1970 even reported that he had problems with 
nervousness related to the medication for asthma; he stated 
that this breathing problem has remained a problem today.  
The veteran indicated that, after his discharge from military 
service, he dealt with the nervousness by drinking alcohol.  
The veteran testified that he still experiences shakiness, 
nervousness, and difficulty sleeping.  The veteran indicated 
that he has worked as a nurse's assistant at the VA hospital 
ever since his discharge from military service; he also 
reported working with computers at a State mental hospital.  

Submitted at the hearing were leaflets, which contain 
information regarding the side effects of certain medication, 
particularly those taken for treatment of asthma and 
seizures.  


C.  Legal Analysis.

As noted above, in May 1983, the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  That determination was based on a finding that the 
medical evidence of record failed to show the existence of a 
psychiatric disorder.  By letter dated in May 1983, the RO 
informed the veteran that his claim had been denied; he did 
not appeal that determination within one year of the notice 
thereof.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2003).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2003).  As noted 
above, since the veteran filed his request to reopen the 
claim prior to August 2001, the new regulations regarding 
"new and material evidence" are not applicable.  Therefore, 
in order to reopen this claim, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board finds that the newly received medical records are 
both new and material.  Evidence received since the May 1983 
rating decision includes additional treatment records, 
reflecting treatment for a psychiatric disorder, variously 
diagnosed as major depression and anxiety.  The veteran has 
also offered testimony before the Veterans Law Judge, 
indicating that he became nervous in service, after he 
started taking medications for treatment of chronic bronchial 
asthma.  The veteran also submitted articles, which cites 
nervousness as one side effect of the medication "Tedral" 
that is routinely prescribed for asthma; and, the service 
medical records clearly indicate that he was indeed 
prescribed Tedral.  Because the newly submitted and obtained 
evidence was not before the RO at the time of the May 1983 
decision, it is deemed to be "new."  Additionally, because 
the newly submitted evidence bears directly and substantially 
upon the specific matter under consideration, are neither 
cumulative nor redundant, and when considered in connection 
with evidence previously assembled are so significant that 
they must be considered in order to fairly decide the merits 
of the claim, that new evidence is also deemed to be 
"material."  Accordingly, the veteran's previously denied 
claim of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  The benefit sought on appeal is 
granted to this extent.  


II.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic bronchial asthma.

In May 1983, the RO denied the veteran's claim of entitlement 
to service connection for bronchial asthma.  Subsequently, in 
a rating decision dated in March 1994, the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for bronchial asthma.  By a 
rating action of April 2001, the RO denied the veteran's 
attempt to reopen his claim for service connection for 
bronchial asthma.  The veteran perfected an appeal in 
December 2001.  However, in testimony at a personal hearing 
before the Veteran's Law Judge in March 2004, the veteran 
stated that he wished to withdraw his appeal as to the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchial asthma.  A written transcript of the hearing is of 
record.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

In light of the foregoing, the Board finds that, prior to the 
promulgation of a decision by the Board, the veteran withdrew 
his appeal as to the issue of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for bronchial asthma.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to that issue.  Therefore, the 
provisions of the Veterans Claims Assistance Act (VCAA) are 
not applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of whether 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for bronchial 
asthma and this issue is dismissed without prejudice.  


ORDER

To the extent the Board has determined that new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a psychiatric disorder, the appeal 
is granted.  

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for bronchial asthma is dismissed.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits. See generally 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b)).  Furthermore, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, although the ultimate 
responsibility for furnishing evidence rests with the 
veteran.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue of entitlement to service 
connection for an acquired psychiatric disorder.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  

Having determined that the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reopened, VA has a duty to assist the veteran in the 
development of evidence pertinent to his claim under 38 
U.S.C.A. § 5107(b) (West 2002).  

Under the VCAA, VA must afford a claimant an examination when 
there is evidence of current disability or symptoms of a 
current disability, evidence that the disability may be 
related to service, and the evidence of record is 
insufficient to decide the claim.  In this case, the Board 
acknowledges that the evidence clearly shows complaints of 
nervousness during service, but these complaints were related 
to "situational problems," and not to a diagnosed acquired 
psychiatric disorder.  At the time of his discharge 
examination, in September 1970, it was noted that complaints 
of excessive worry and nervousness were related to financial 
problems and medication, and no psychiatric disease had been 
found on examination.  Post service medical records reflect 
several diagnoses of a psychiatric disorder.  Significantly, 
in December 1990, the veteran was diagnosed with major 
depression, recurrent, with psychotic features.  A private 
treatment report, dated in April 1995, reflects a diagnosis 
of depression, NOS.  

In this respect, the Board notes that it appears the veteran 
has not been given the benefit of a VA examination containing 
a medical opinion regarding the etiology of the claimed 
psychiatric disorder.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo a VA examination, which should include a medical 
opinion as to the likely etiology of any diagnosed 
psychiatric disorder.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue on appeal.  
This includes notifying the veteran in 
writing of what evidence, if any, he 
should provide and what evidence, if any, 
will be obtained by VA on his behalf.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment as to 
any VA or non-VA health care providers 
who have treated him for a psychiatric 
disorder since service.  After obtaining 
the appropriate signed authorizations for 
release of information from the veteran, 
if needed, the RO should contact each 
physician, hospital, or treatment center, 
and request that they provide copies of 
any treatment reports not already of 
record relating to his psychiatric 
treatment.  Once obtained, all records 
must be associated with the claims folder 
(c-file).  

2.  The veteran should be scheduled for a 
psychiatric examination in order to 
determine the correct diagnosis of any 
psychiatric disorder that may be present.  
The claims folder and a copy of this 
remand must be made available to the 
examiner to review prior to the 
examination.  If the examiner determines 
that the veteran has a psychiatric 
disorder(s), he should discuss the 
etiology of the disorder(s), and he/she 
should express an opinion, supported by 
adequate medical rationale, as to whether 
the disorder(s) began during service or 
were caused by an inservice event.  

4.  Following completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
must readjudicate the claim for service 
connection for a psychiatric disorder.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC), which 
summarizes the pertinent evidence and all 
applicable laws and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	Mark Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



